 SAFWAY STEEL SCAFFOLDS COMPANY OF GEORGIA417Persons may communicate directly with the Board'sRegional Office, 1700 BankersSecurities Building,Walnut and Juniper Streets, Philadelphia,Pennsylvania, Tele-phone No. 735-2612, if they have any questions concerning this notice or compli-ance with its provisions.Safway Steel Scaffolds Company of GeorgiaandAircraft andEngine Maintenance and Overhaul,Building and Construc-tionManufacturing,Processing and Distribution and AlliedIndustries Employees,Local 290, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.CaseNo. 12-CA-3008.June 24, 1965DECISION AND ORDEROn April 5, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief, and the General Counsel filedexceptions limited to the content of the notice attached to the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs,2 and the entire record'At thehearing, the Trial Examiner rejected a request of the Respondent for produc-tion of a memorandum prepared by the General Counsel when he interviewed one of hiswitnesses,Frechette.As thememorandum was not read,signed,or otherwise approvedor adopted by Frechette,we find no error in this rulingIn any event,even if Frechette'stestimony be stricken,as the Respondent urges, the ultimate result we reach would remainunchanged inasmuch as our essential findings need not rest on Frechette's testimony.z Atter issuance of the Trial Examiner'sDecision,the Respondent,in connection withcertain alleged unlawful statements attributed to Manager Wallace, filed with the Boarda motion to reopen the record to adduce additional evidence as to his absence from theplant on a certain date. The General Counsel filed an "Opposition To MotionTo Reopen Record."Under the circumstances here, the proffered evidence is immaterial,cumulative,and would not, in any event, alter our findings.Moreover,no adequate reasonhas been shown why the proffered evidence could not have been introduced at the hear-ing.For each of these reasons, we hereby deny the motion to reopen the record. TheRespondent's request for oral argument is also hereby denied,as in our opinion,the record,including the exceptions and briefs,adequately presents the issues and positions ofthe parties.153NLRB No. 32.796-027-66-vol.153-28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDin the case, and hereby adopts the findings,3 conclusions, and recom-mendations of the Trial Examiner.4ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner as modifiedherein, and orders that the Respondent, Safway Steel Scaffolds Com-pany of Georgia, Miami, Florida, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, as so modified :Omit the sixth indented paragraph in the notice attached to theTrial Examiner's Decision and, in lieu thereof, insert the followingparagraph:WE WILL make whole P. E. Cogdell, John Cogdell, QuincyKnox, John Johnson, Jimmy Anderson, Eunice Rozier, A. B.James, and all employees in the appropriate unit who were on thepayroll as of July 1, 1964, or were newly hired thereafter, for anyloss of pay they may have suffered by reason of our discriminationagainst them or by reason of the unilateral change in wage rates.3Unlike the Trial Examiner,we find it unnecessary to consider what motivated Man-ager Wallace in assembling the Respondent's employees at a meeting on May 15,1964, andaccordingly we do not adopt his findings in that regardWithout regard to whetherWallace had a legitimate reason for calling the meeting of employees on that occasion,we are not persuaded that the Trial Examiner erred in not believing Wallace's denial ofcredible testimony that he made unlawful statements in the course of reading the exist-ing collective-bargaining contract to the employees at the meeting.The Respondent seeks to justify a unilateral wage cut on the ground that it was madeafter consultation with the Union as to the change and after an impasse had been reachedin bargaining negotiationsThe Trial Examiner found that no impasse had been reachedAlthough the negotiations had reached an apparent deadlock at the time the Respondentcut wages,the Respondent had not bargained in good faith,as the Trial Examiner found,and thus there was not a genuine impasse in the bargaining negotiations which wouldjustify unilateral action.SeeHerman Sausage Co., Inc.,122 NLRB 168,171-172, enfd.275 F. 2d 229(C A. 5).4As requested by the General Counsel,we will amend the notice attached to the TrialExaminer's Decision to conform to his Recommended Order, as more fully hereinafterindicated.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon original and amended charges filed by the above-named labor organizationon August 14 and September 2, 24, and 29, 1964, the General Counsel of the Na-tional Labor Relations Board on October 14, 1964, issued his complaint and notice ofhearing.On January 12, 1965, the complaint was amended.Answers were dulyfiled bythe Respondent.The complaint,as amended,alleges and the answers denythat the Respondent has engaged in unfair labor practices in violation of Section8(a)(1), (3),and (5)of the National Labor Relations Act, as amended.Pursuantto notice,a hearing was held before Trial ExaminerC.W. WhittemoreinMiami,Florida, on February 2 and 3, 1965.At the hearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues,to argue orally,and to file briefs.Briefshave been received from General Counsel and the Respondent. SAFWAY STEEL SCAFFOLDS COMPANY OF GEORGIA419After the hearing I received from General Counsel a motion to correct the recordin certain minor respects.Attached to said motion is certification of its serviceupon the other parties.No objection has been received.The motion is granted,the record is hereby ordered corrected accordingly, and said motion is made a partof the record.Upon the record thus made, and from my observation of the witnesses, I makeFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSafway Steel Scaffolds Company of Georgia is a Georgia corporation authorizedto do business in Florida. It is engaged in the fabrication, sale, and leasing ofscaffolding for construction purposes and its principal office and place of businessis located in Atlanta, Georgia. It maintains and operates offices and places of busi-ness and conducts business in Alabama, Georgia, and Florida, including a place ofbusiness inMiami, Florida, the one operation with which this case is concerned.During the year 1964 the Respondent purchased goods and materials valued atmore than $50,000 which were shipped directly to its Atlanta, Georgia, locationfrom States other than Georgia.The Respondent is engaged in commerce within the meaning of the Act.II.THE CHARGING UNIONThe Charging Union, named in the caption above, is a labor organization admit-ting to membership employees of the Respondent at its Miami plant.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesIn June 1961 the Respondent and the Charging Union entered into a contractwhich was due to expire May 31, 1964. By letter dated March 26, 1964, the Unionnotified the Employer that it desired to renegotiate this contract within the pre-scribed 60-day period, and asked for meeting dates.On March 31 John E. Wallace,manager of the Miami operations, replied to this request by stating, in substance,that no meeting date could be suggested before late April or early May, but furtheroffered, to "save negotiation time and expense," to "extend the existing contract forone year."The same reply asked the Union to forward any written proposals itmight have, if extension was not agreeable.On April 14 the Union sent the Company certain written proposals for consid-eration, and urged that a meeting date be granted as early as possible in May, sincethe contract would expire at the end of that month.As described in more detail below, meetings were held on various dates betweenMay 4 and August 13, 1964. Despite its offer in March to extend the contract pro-visions for another year, during the bargaining sessions the Respondent insistedupon a substantial cut in wages, and on July 1 the employees went on strike.The complaint alleges and the answer denies that: (1) throughout the negotia-tions the Respondent failed to meet its obligations but in fact bargained in bad faith,and (2) by its unlawful conduct the Respondent caused the strike.On or about September 21, 1964, the employees then on strike offered uncondi-tionally to return to work.With certain exceptions they were refused reinstatementa refusal which General Counsel claims was in violation of the Act.The alleged refusal to bargain and the refusal to reinstate striking employees, aswell as other conduct, especially on the part of Manager Wallace, is claimed byGeneral Counsel to constitute interference, restraint, and coercion of employees inthe exercise of rights guaranteed by the Act.B. The refusal to bargain1.Relevant factsThere is no dispute as to the following(a) The Charging Union was certified by the Board in 1959 as the exclusive bargaining representative of all employees in a unit consisting of:All truckdrivers, helpers, and warehousemen of the Respondent, but excludingoffice clerical employees, professional employees, and guards and supervisors asdefined in the Act. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)A 3-year contract between the parties expired on May 31, 1964.As notedabove, in an exchange of communications before the expiration date the Respondentoffered to extend the existing contract for 1 yearThe Union, however, apparentlypreferred to attempt, through negotiations, to obtain additional benefits for employees.(c)On April 14 the Union submitted a list of five items concerning which it pro-posed negotiations. In summary, the Union asked for: (l) reduction of the proba-tionary period from 90 to 30 days; (2) one additional paid holiday; (3) allowance forsick leave of 1 day each month; (4) paid vacations of 3 weeks after 6 years ofservice; and (5) a wage increase of 20 cents "across the board "(d) Six negotiatingmeetings wereheld on various dates between May 4 andJune 30 inclusive.On the latter date, and following a union meeting, the unionrepresentative notified the Respondent's representative that the members had votedto strike,and a strike beganon July 1.It isGeneral Counsel's contention that the strike was caused by the Respondent'sconduct during the negotiations up to this point, an allegation denied by theRespondent.Without attempting to set out, in meticulous detail, the testimony of witnesses asto what occurred according to their recollections at each of the bargainingsessions,I find that the course of negotiations followed by the parties was, in substance, asfollows, including relevant conduct on the part of Manager Wallace.These findingsare based upon what I believe to be the more credible testimony and the probabilityinherent in circumstances concerning which there is no dispute.(a)On May 4 the parties met in what was described by the Respondent's spokes-man, James W. Hoyt, as "primarily an exploratory meeting." "Without any conclu-sions being reached," he said, they agreed to meet again later in the month.(b)On or about May 15 it is undisputed that Manager Wallace, who had attendedtheMay 4 negotiating meeting summoned all employees to a special assembly and,according to his own testimony, read to them the entire then existing contract, "fromfront to rear, read it all the way through."'Wallace told these colored employeesbluntly that he was not getting enough work out of them, and that he could be a"bastard" if he wanted to beHe then declared that no union official would come intothe yard again, and that he was getting "rid of the Union." 2(c)On May 21 the parties again met for a brief half or three-quarters of anhour.They discussed the Union's demand for 20-cent-an-hour increase.The com-pany representatives contended that they were already paying more than competitorswere, but did not name themThey agreed to meet the next week when the Companywould submit a counterproposal.(d)On May 28 the Respondent submitted a 12-page proposed contract.Thisdocument, despite the Respondent's written offer of March 31 to extend for a yearthe contract then in effect, proposed to cut the wages up to 29 cents an hour, andmeasurably reduced other current benefits.Confronted with this long proposal ofreduced wages and benefits, the union representative asked for an opportunity tostudy it.(e)At the next meeting, on June 17, the Union abandoned all of its initial demandsfor an improvement in the existing contract, and cut its wage request of 20 cents anhour in half.The Respondent rejected these greatly reduced demands, and insistedthat the wages be cut as it had proposed, and that other alterations as it had proposedbecome effective.Such alterations included the hiring of itinerant workers and theincreaseof the workweek from 5 to 6 days. No agreement was reached.1Wallace explained that he called this meeting because one employee, John Cogdell, hadprotested a day or so before this that the Company was responsible for a traffic ticket hehad received.Having observed Wallace throughout the hearing, I can place no relianceupon any of his testimony which is without the corroboration of more credible witnesses.Scrutiny of the record reveals that reasons advanced by him for his conduct lack logic orreasonAccording to one part of his testimony, it appears that he disposed of the em-ployee's protest about the ticket by telling him, "Well, it is immaterial to me.Yourname is on the ticket. You will be the one they will be looking for "Why he shouldthen have calledallemployees together to read to them the entire contract on entirelyunrelated matters is without reasonable explanation by him.2Wallace denied making these statements.The denials are not credited.The man-ager's subsequent conduct, as described hereinafter,was plainly in furtherance of histhreats.The findings rest upon the credible testimony of P. E. and John Cogdell, theformer being then the union steward among the employees SAFWAY STEEL SCAFFOLDS COMPANY OF GEORGIA421(f)Shortly after this June 17 meeting,3 which Wallace had attended, the managercalled P. E. Cogdell, the union steward, into his office and, in apparent reproachfor the brief walkout of a few days eailier, told him he was "no dumb fellow" andshould have known that there would be no actual cut in pay.Wallace then told thesteward that the only way he could give him more pay was for the men to get out ofthe Union.He asked him to tell the men not to worry about being "cut a penny,"because Werner, president of the Company, had "plenty" of money, but when he saidhe would get rid of the Union he would.Wallace also said he was not satisfied withhis present foreman, and implied that he might well give Cogdell the job.Afterdiscussing the contract and wages for some time, Cogdell finally agreed to talk tothe men and report what the manager had said, but said he could not "make up theirminds" for them.(g)On June 29 another negotiating meeting was held, also attended by Wallace.Union Steward Cogdell was also present with the union representative.Except forreducing the insisted-upon cut in wages by 5 cents, the Respondent made no furtherconcessions from its own proposals.The union representative expressed his doubtthat the employees would accept even this slightly reduced cut, but said he wouldsubmit it to them at a meeting that night, and report the results at a meeting the nextday, June 30.(h)Later that day, Wallace called the union steward aside and asked him howthe other men felt about the offer made earlier.Cogdell replied that they did notwant a cutThe manager reminded him that he had told him to assure them theywould actually lose no money, and suggested that if the men did not want to "go upthere" (presumably to the union meeting), that night, he could go and vote for thewhole crew.Cogdell finally said he would at least talk to them.Wallace gave himhis home telephone number and asked him to call him that night and let him knowwhat "happened."After the meeting Cogdell telephoned to Wallace, and reportedthat the men had rejected the offer and would go on strike July 1 4(i)Wallace did not attend the June 30 meeting of the parties.Hoyt was formallynotified of the Union's vote the night before, whereupon he announced that the wagecut would become effective anyway, the next day.(j)On July 1 seven of the eight employees then working went on strike.Mattersrelevant to the subsequent offer to return to work will be discussed in a later section.(k)Also on July 1 the Respondent unilaterally changed the wage rates although,as subsequent negotiations establish, bargaining on this issue had not reached animpasse.(1)A Federal mediator brought the parties together again on August 6.TheUnion offered to reduce its wage demand again-this time to a 5-cent increase abovethe old rates.The Company countered by withdrawing its offer of June 29 to reducethe full cut by 5 cents.3Whileadmitting his uncertaintyof the exactdate Cogdell,upon whose credible testi-mony the findings as to this interview rest,placed itas a Saturday after a 3-day workstoppage which admittedly began on June 15This would have been June 20. It isclear that Cogdell was mistaken In believing it to have been June 20, but in my opinionan inadvertent error in a date does not disqualify a witness'entire testimony,as counselfor the Respondent in his harsh brief would have it held.Behind this barrier of his briefcounsel twice characterized Cogdell as a "liar,"chiefly upon the ground of his uncertaintyas to dates.Yet his own witness,the Reverend Lanier,whose credible testimony cor-roborates that of Wallace to the effect that both were fishing on Saturday,June 20,candidly admitted that he had only been able to fix the date by consulting with his sonsand calling Wallace's relatives in Atlanta,before taking the stand.As theminister aptlysaid,"Can anybody just pull a date out of the air?" Cogdell's detailed account of theinterview was unshaken by rigorous cross-examination.Counsel for the Respondent hadthe advantage,during his cross-examination of both P E.and John Cogdell,of affidavitseach had given to a Board agent during the investigation of the case.Yet he cited noinstance of inconsistency,on the part of either Cogdell, between his testimony on thewitness stand and his previously given affidavit.4Again Cogdell was obviously in error when he placed this incident as occurring onJune 30,instead of June 29All circumstances as to which there Is no dispute makeCogdell's testimony plausible with the one exception of the date.Wallace was informedat the June 29 meeting that the members would vote that nightHe went toKey Weston June 30,and did not attend the negotiating meeting of that date.It is wholly un-ieasonable to believe that he had not been intormed of the Union'srejection before heleftHis denial that his interview with Cogdell occurred is not credited. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARD(m) At the final meeting on August 13, the day before the initial charge was filed,theUnion capitulated completely, and offered to accept the terms of the expiredcontract in full-which was precisely what Wallace had proposed in his March 31letter to the Union, quoted above.The Company rejected even this full capitulation,and no further meetings have been held.2.ConclusionsIn his able brief General Counsel urges that the Respondent failed throughoutnegotiations to bargain in good faith. I agree.The record amply supports the con-clusion that from May 15, when Wallace told employees he was going to "get rid"of the Union, to the final meeting, the Respondent conducted its bargaining with thedesign of reaching this very end.Negotiations so designed as to deprive employees oftheir right to be represented fall far short of "good faith" bargaining.The Respondent offered no credible evidence to explain why any cut in wages wasrequired, in view of its offer on March 31 to continue the existing contract for afull year.5And, as noted above, the Respondent unilaterally reduced wagerates onJuly 1, although no final impasse on this issue had been reached.In short, I conclude and find that the Respondent, by its entire course of conductduring negotiations,includingWallace's efforts through Cogdell to undermine theUnion's status, refusedto bargain in good faith with the Union, and thereby causedthe strike of July 1, and interfered with, restrained, and coerced employees in theexerciseof rights guaranteed by Section 7 of the Act.6C. The refusalto reinstatestrikersSeven of the ten employees in the unit took part in the strike.One of the seven,Quincy Knox, was in a hospital as the strike began.About July 6 he reported forwork but was told by Wallace that his rate would be reduced from his regular $1.74per hour to $1.45, and when the employee objected, the manager said he could havethe money he had been giving the Union as additional take home pay.Knox thenjoined his fellow employees on strike.On July 1 the Respondent sent to each striker, except Knox, a letter which informedhim that unless he returned to work by July 6 he would be replaced and "officiallydischarged."None returned and on that date each was informed by another letterthat he had been replaced and was "officially discharged."On September 18 the Union sent a wire on behalf of the seven employees offeringunconditional return to work on September 21.All seven reported on the latter date,but were told by Wallace that he could not use them.As they started out of theplant, however, the manager said he could use two warehousemen at the reducedrate, but no drivers.None returned on that date. Five of the seven were later per-mitted to return,7P. E. Cogdell and John Cogdell had not, at the time of the hearing,been reinstated.Since it has been found that the Respondent caused the strike by its unfair laborpractices, it was obligated to reinstate the seven strikers on September 21, 1964, thedate of their unconditional offer to return. Its refusal to reinstate all who reportedthat day constituted unlawful discrimination, as well as interference, restraint, andcoercion of employees in the exercise of rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade. traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.6Even if certain figures placed in evidence by the Respondent are to be believed, theyshow that the "net loss"for the first 6 months of 1964 was proportionately considerablyless than for the last 9 months of 1963The documents indicate a loss of$21,689 forthe 1963 period, and only n loss of $10,667 for the 1964 periodIt appears clear thateither the offer on March 31 to extend the contract for a year was made in bad faith, orthat its insistence upon a drastic cut in wages was in bad faith.6General Counsel appropriately citesHerman Sausage Company,Inc,122 NLRB 168,enfd. 275 F.2d 229(C.A. 5).7Knox and Johnson on September 22 ; Anderson on October 20 ; Rosier on October 26,and James(apparently)at some undisclosed date. SAFWAY STEEL SCAFFOLDS COMPANY OF GEORGIA423V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom, and take certain affirmative action toeffectuate the policies of the Act.Itwill be recommended that the Respondent offer to P. E. Cogdell and JohnCogdell immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges, andmake them and Quincy Knox, John Johnson, Jimmy Anderson, Eunice Rosier, andA. B. James whole for any loss of earnings they may have suffered by reason of thediscrimination against them, by payment to each of them, in the cases of the twoCogdells, from Septembei 21, 1964, to the date of offer of full reinstatement, and inthe cases of the other five employees named above, from September 21, 1964, to thedate of reemployment, of a sum of money equal to that which he would normallyhave earned as wages, absent the discrimination against him, less his net earningsduring the respective period of refusal to reemploy, and in a manner prescribed bythe Board in F. W.Woolworth Company,90 NLRB 289, and with interest on thebackpay due in accordance with Board policy set out inIsis Plumbing & Heating Co,138 NLRB 716. It will be further recommended that all employees named above, allemployees on the July 1, 1964, payroll, and all newly hired employees since that datein the appropriate unit, be made whole for any loss of pay they may have suffered byreason of the unilateral change in wage rates which became effective on July 1, 1964,as described herein.Itwill be further recommended that, upon request, the Respondent bargain col-lectively in good faith with the Charging Union and, if an understanding is reached,embody such understanding in a signed agreement.Finally, in view of the serious and extended nature of the Respondent's unfair laborpractices, it will be recommended that it cease and desist from in any manner infring-ing upon the rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase I make the following:CONCLUSIONS OF LAW1.The Charging Union is a labor organization within the meaning of Section 2(5)of the Act.2.All truckdrivers, helpers, and warehousemen of the Respondent, but excludingoffice clerical employees, professional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.3.By virtue of Section 9(a) of the Act, at all times since February 17, 1959, andcontinuing to date, the Charging Union has been the exclusive representative of allemployees in the above-described unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other terms and conditionsof employment.4.By refusing since May 15, 1964, to bargain in good faith with the ChargingUnion as the exclusive representative of all employees in the said unit, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) of the Act.5.By discriminating against employees, as described herein, to discourage member-ship in and activity on behalf of the Charging Union, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act.6By interfering with, restraining and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondent, Safway SteelScaffolds Company of Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalf of Aircraft and EngineMaintenance and Overhaul, Building and Construction Manufacturing, Processingand Distribution and Allied Industries Employees, Local 290, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or anyother labor organization, by discriminatorily discharging or refusing to reinstate any 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its employees, or by discriminating in any other manner in regard to their hireor tenure of employment or any term or condition of employment.(b)Discharging employees for exercising the right guaranteed by Section 7 of theAct to engage in concerted activities for their mutual aid or protection.(c)Refusing to bargain collectively in good faith with the above-named labororganization as the exclusive representative of its employees in the appropriate unitdescribed herein with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment.(d)Making unilateral changes in wages, rates of pay, or other terms and condi-tions of employment of employees in the said unit, in a manner violative of the Act(e)Threatening employees with economic reprisals or making promises of benefitto discourage membership in and activity on behalf of the above-named labororganization.(f) In any manner interfering with, restraining, or coercing employees in the exer-cise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuate the policies of the Act-(a)Upon request, bargain collectively with the above-named labor organizationas the exclusive representative of all employees in the appropmate unit in respect torates of pay, wages, hours of employment, or other terms and conditions of employ-ment and embody any understanding reached in a signed agreement.(b)Revoke the unilateral wage changes instituted on July 1, 1964, and revertto the wage scale and benefits existing immediately prior to said date.(c)Offer to P.E. Cogdell and John Cogdell immediate and full reinstatement totheir former or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges.(d)Make them and employees Knox, Johnson, Anderson, Rosier, and James, andall employees in the appropriate unit on the payroll as of July 1, 1964, or newlyhired thereafter, for any loss of pay they may have suffered by reason of the discrimi-nation found herein or of the unilateral change in wage rates, as set forth in the sec-tion above entitled "The Remedy."(e)Notify P. E. Cogdell and John Cogdell if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces(f)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all records necessary to determine the amounts of backpaydue(g) Post at its operations in Miami, Florida, copies of the attached notice marked"Appendix." SCopies of said notice, to be furnished by the Regional Director forRegion 12, shall, after being duly signed by the Respondent's authorized representa-tive, be posted by it immediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be takento insure that said notices are not altered, defaced, or covered by any material.(h)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Trial Examiner's Decision, what steps have been taken to complyherewith.98 In the event that this Recommended Order be adopted by the Board the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order,"shall be substituted for the words"a Decisionand Order".In the event that this Recommended Order be adopted by the Board,this provisionshall read:"Notify the said Regional Director,in writing,within 10 days from the date ofthis Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to conduct our labor relations in compliance with theNational Labor Relations Act, we notify you that:WE WILL NOT unlawfully discourage you from being members of Aircraft andEngine Maintenance and Overhaul, Building and Construction Manufacturing, FLEETWOOD TRAILER CO., INC.425Processing and Distribution and Allied Industries Employees, Local 290, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other union.WE WILL NOT threaten you with reprisals or piomise any benefits to discourageyou from joining any union.WE WILL NOT violate any of the rights you have under the National LaborRelations Act, to join a union of your own choice or not to engage in any unionactivities.WE WILL offer reinstatement to P. E. Cogdell and John Cogdell.WE WILL revoke the wage cut which became effective July 1, 1964.WE WILL make whole P. E. Cogdell, John Cogdell, and all employees in theappropriate unit who were on the payroll July 1, 1964, or who came on thepayroll after that date, for any loss of wages due to the wage cut.WE WILL, upon request, bargain collectively with the union named above, ifan understanding is reached, sign an agreement covering such understanding.The unit represented by this union includes all our truckdrivers, helpers, andwarehousemen, but excludes office cleiical employees, professional employees,guards, and supervisors.SAFWAY STEEL SCAFFOLDS COMPANY OF GEORGIA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify P. E. Cogdell and John Cogdell if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any material.Employees may communicate directly with the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711,if they have any question concerning this notice or compliance with its provisions.Fleetwood Trailer Co.,Inc.andLionel Richman.Case No. 21-CA-6160.June 4,1965DECISION AND ORDEROn April 16, 1965, Trial Examiner Wallace E. Royster issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Loard has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial153 NLRB No. 43.